Citation Nr: 1746733	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse, J.C.


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February, a videoconference hearing was held before the undersigned; a transcript is of record.  The case was remanded by the Board in April 2015 and June 2016 for further development.

The Veteran was previously represented by the American Legion.  However, in July 2016, he changed his representative to the Georgia Department of Veterans Services.


FINDING OF FACT

It is reasonably shown that the Veteran has sleep apnea that is related to service.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted. 38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has sleep apnea that is related to service, or to service-connected disabilities, in particular his vasomotor rhinitis with headaches or orthopedic disabilities.

His service medical records do not reflect complaints or treatment related to sleep apnea.  Post-service medical records reflect a diagnosis of obstructive sleep apnea based on a December 2009 sleep study.

In an August 2010 letter, a private physician noted that the Veteran complained of headaches since 1985, and that the headaches disappeared after he was diagnosed with obstructive sleep apnea and issued a continuous positive airway pressure (CPAP) machine.  The examiner stated that pointed to "the conclusion that his chronic headaches have been the result of the sleep apnea."

On November 2012 VA examination, the examiner opined that the Veteran's mild obstructive sleep apnea was not incurred in or caused by headaches and memory problems that occurred in service, based on a review of medical records, medical literature, and clinical experience.  The examiner stated he believed the anatomy of the Veteran's upper airway and his obesity predisposed him to obstructive sleep apnea, and that there was no objective evidence that it was caused by an in-service injury, event, or illness.

On a May 2015 VA examination, the examiner opined that the Veteran's sleep apnea was not caused by or a result of any incident in service.  The examiner stated there was no objective evidence of sleep apnea during service or shortly after service, and that it was an incidental diagnosis in December 2009.  The examiner noted that while the onset of the Veteran's sleep apnea is unknown, records show he had a body mass index of greater than 30 since March 2009.

In a July 2016 letter, the Veteran's private medical provider noted the Veteran first reported his headaches, witnessed apneas, and daytime sleepiness started in 1986.  A 2009 medical notation indicated that headaches occurred daily for 20 years.  The medical provider noted that many times referrals are made from neurology to sleep medicine due to headaches resistant to treatment.

On August 2016 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not due to service.  The examiner stated there was essentially no way to know absolutely whether the Veteran's in-service headaches were due to sleep apnea, as he was not treated for sleep apnea during service.  However, the examiner stated the objective evidence showed an absence of sleep apnea during service, and the first sleep study was not performed until seven years after service.  The examiner also stated the Veteran's reported symptom of a headache lasting all day every day is not consistent with the headaches due to sleep apnea.  The examiner also stated the Veteran's sleep apnea was less likely as not due to vasomotor rhinitis with headaches or his orthopedic disabilities, and there was no objective evidence of aggravation.  The examiner noted that medical literature does not find a cause-and-effect relationship between the Veteran's service-connected conditions and sleep apnea.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for sleep apnea.  In summary, the Veteran currently has a diagnosis of sleep apnea.  While the VA examiners did not find a nexus between the Veteran's sleep apnea and service, the two private medical opinions suggest a relationship between the headaches he experienced in service and his sleep apnea.  Therefore, the Board finds that the evidence is in equipoise.  As such, the Board grants the benefits sought.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


